Citation Nr: 0822531	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  96-00 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from February 25, 1994, to March 26, 1996, and in 
excess of 10 percent from July 1, 1996, to April 16, 1997, 
for subdeltoid bursitis of the right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent 
beginning April 16, 1997, for subdeltoid bursitis of the 
right shoulder.

3.  Entitlement to an initial compensable evaluation for 
subdeltoid bursitis of the left shoulder from February 25, 
1994, to June 2, 1998.

4.  Entitlement to an evaluation in excess of 20 percent 
beginning June 2, 1998, for subdeltoid bursitis of the left 
shoulder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the cervical spine from 
February 25, 1994, to June 2, 1998.

6.  Entitlement to an evaluation in excess of 30 percent 
beginning June 2, 1998, for productive changes of the 
cervical spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for C-5 right radiculopathy from April 6, 2004.

8.  Entitlement to an initial evaluation in excess of 10 
percent for C-5, C-6, and C-7 left radiculopathy from April 
6, 2004.

9.  Entitlement to an initial evaluation in excess of 10 
percent for productive changes of the thoracolumbar spine 
from February 25, 1994, to April 6, 2004.

10.  Entitlement to an evaluation in excess of 40 percent 
beginning April 6, 2004, for productive changes of the 
thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, and Huntington, West Virginia.  In August 2003 
and June 2005, the Board remanded the case for additional 
development.

The veteran has appealed the initial evaluations assigned to 
the service-connected right and left shoulder disabilities, 
cervical spine disability (including associated right and 
left radiculopathy), and thoracolumbar disability.  The 
veteran is, in effect, asking for higher ratings effective 
from the date service connection was granted for those 
disabilities (February 25, 1994).  During the pendency of the 
claims process, the veteran has been awarded higher ratings 
for the disabilities, effective from varying dates.  
Consequently, the Board will consider the entire time period 
in question, including the stages of the various rating 
levels.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The issues on the title page set forth each stage of the 
rating process, distinguished by disability, level of 
disability, and the applicable time period.

(The decision below addresses the evaluations for the right 
and left cervical spine radiculopathies, as well as the 
evaluation of the thoracolumbar spine disability beginning 
April 6, 2004.  The remaining issues on appeal are addressed 
in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  From April 6, 2004, the veteran's service-connected C-5 
right radiculopathy and C-5, C-6, and C-7 left radiculopathy 
have resulted in disability tantamount to no worse than mild 
incomplete paralysis.

2.  From April 6, 2004, the veteran's service-connected 
productive changes of the thoracolumbar spine have been 
manifested by pain, weakness, fatigability, and limitation of 
motion with forward flexion of the thoracolumbar spine to 30 
degrees; ankylosis of the lumbar spine, pronounced 
intervertebral disc syndrome, or incapacitating episode in 
association with disc disease has not been shown.




CONCLUSIONS OF LAW

1.  Effective from April 6, 2004, the criteria for a 20 
percent rating for service-connected C-5 right radiculopathy 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Code 8510 (2007).

2.  Effective from April 6, 2004, the criteria for a 20 
percent rating for service-connected C-5, C-6, and C-7 left 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8510 (2007).

3.  From April 6, 2004, the criteria for a rating in excess 
of 40 percent for service-connected productive changes of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 
5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases such as this one, the veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to render 
a decision as to the claims on appeal has been accomplished, 
particularly regarding the evaluations of the thoracolumbar 
spine and right and left cervical radiculopathy.  Through 
July 2005 and March 2006 notice letters, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate the claims.  By the March 2006 notice 
letter, the veteran was provided with the criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in January 2008, which followed 
the notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letter also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disabilities.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2007); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
evaluations for the right and left cervical spine 
radiculopathies, as well as the evaluation of the 
thoracolumbar spine disability, beginning April 6, 2004.  The 
veteran's service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in San Diego, California.  
Additionally, in April 2004, the veteran was provided VA 
examinations in connection with his claims, the reports of 
which are of record.  Thus, VA has properly assisted the 
veteran in obtaining any relevant evidence with respect to 
those three issues.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

As discussed in the introduction, where the question for 
consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson, 12 Vet. App. at 126.  The veteran's 
medical history is generally considered when evaluating 
disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In Schafrath, the Court was primarily concerned with 
the reduction of a disability rating based on the utilization 
of a single examination report taken in isolation, which is 
not the case here.  Where staged ratings have already been 
delineated, the veteran's level of impairment during each 
stage is of primary importance.

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Right and Left Cervical Radiculopathies

The RO has separately evaluated the veteran's C-5 right 
radiculopathy and C-5, C-6, and C-7 left radiculopathy as 10 
percent disabling under Diagnostic Code 8515 for incomplete 
paralysis of the median nerve.  Under that diagnostic code, 
mild, moderate, and severe incomplete paralysis of the median 
nerve warrants ratings of 10, 20, and 40 percent, 
respectively, for the minor extremity, and ratings of 10, 30, 
and 50 percent respectively, for the major extremity.  A 60 
percent rating is warranted where there is complete paralysis 
of the median nerve of the minor extremity; 70 percent is 
warranted for complete paralysis affecting the major 
extremity.  38 C.F.R. § 4.124a (Diagnostic Code 8515) (2007).  
The veteran is right handed.

A review of the medical evidence reveals that the veteran was 
diagnosed with the cervical radiculopathies during an April 
6, 2004 VA examination.  The radiculopathies were evidenced 
by an EMG study.  The radiculopathies were considered to be 
associated with the veteran's service-connected cervical 
spine disability.  The radiculopathies were not characterized 
as more than mildly disabling.  In fact, an April 2005 
neurology note from the San Diego VAMC referred to the EMG 
study.  The neurologist noted that there was mild evidence of 
cervical radiculopathies.  The remaining medical evidence of 
record since April 6, 2004, does not reflect that the right 
and left cervical radiculopathies have been more than mildly 
disabling.  Thus, the level of severity has been 
appropriately characterized.

Nevertheless, the Board finds that a different diagnostic 
code should be applied in this case.  Diagnostic Code 8510 
pertains to the upper radicular group (fifth and sixth 
cervicals).  Because the veteran's radiculopathies are in 
this area, Diagnostic Code 8510 approximates the veteran's 
disabilities better than the diagnostic code pertaining to 
solely the median nerve.

Under Diagnostic Code 8510, the disability is also evaluated 
as mild, moderate, severe, or complete.  38 C.F.R. § 4.124a.  
However, for mild disability, a 20 percent rating is 
warranted for the major or minor extremity rather than a 10 
percent rating.  Accordingly, in the veteran's case, higher 
ratings are warranted for mild right and left cervical 
radiculopathy.  Thus, from April 6, 2004, a 20 percent rating 
is warranted for C-5 right radiculopathy and a 20 percent 
rating is warranted for C-5, C-6, and C-7 left radiculopathy.

In this case, although it is not clear that the veteran has 
radiculopathy affecting the arms above the hands, the fifth 
and sixth cervicals have been specifically identified by the 
RO as being affected.  Consequently, a rating under 
Diagnostic Code 8510 is warranted.  Here, the involvement is 
wholly sensory and therefore warrants no more than mild 
characterization, particularly given that certain 
evaluations, such as one done in April 2005, show little to 
no evidence of neuropathies.  

Thoracolumbar Spine

The veteran's service-connected productive changes of the 
thoracolumbar spine have been evaluated as 40 percent 
disabling under Diagnostic Code 5010 for traumatic arthritis 
in conjunction with Diagnostic Code 5237 for lumbosacral 
strain.  Under the diagnostic code for traumatic arthritis, 
the disability is rated on the basis of limitation of motion 
of the affected joint.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010) (2007).  Lumbosacral strain is evaluated 
under the General Rating Formula for Diseases or Injuries of 
the Spine.

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5237) (2007).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Additionally, when there is disc involvement, the spine 
disability may be rated as intervertebral disc syndrome, 
which may be evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (Diagnostic Codes 5243).

The Incapacitating Episodes Formula provides that a 
40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a (Diagnostic Code 5243).

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007)).

VA must consider the evaluation involving the thoracolumbar 
spine under each set of criteria, with consideration of 
revised criteria set forth above no sooner than the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 
(Fed. Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See 
also VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 
(Nov. 19, 2003).  Because the rating stage for consideration 
begins after the most recent revisions went into effect (from 
April 6, 2004), each set of criteria may be considered.

The former criteria provided that intervertebral disc 
syndrome was to be evaluated under Diagnostic Code 5293.  A 
40 percent rating was warranted for recurring attacks with 
intermittent relief of severe intervertebral disc syndrome.  
A 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).

In addition, the former criteria relating to the spine 
provided for a maximum 40 percent rating when there was 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5292) (2003).

Furthermore, a lumbar spine disability could have been 
evaluated for lumbosacral strain under the former criteria.  
The pertinent diagnostic code provided for a maximum 
40 percent rating for severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5295) (2003).

Finally, the first set of revisions for intervertebral disc 
syndrome (effective September 23, 2002) provided that such a 
disability was to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating was 
warranted.  With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months, a 60 
percent rating was warranted.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2002).

Note (1), which followed the rating criteria stated that for 
purposes of evaluations under 5293, an incapacitating episode 
was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations meant 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly so.  Under Note (2), when evaluating on the basis of 
chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
were to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id.

Since April 6, 2004, the relevant evidence consists of VA 
orthopedic and neurological examination reports and VA 
treatment records showing regular treatment for low back 
pain.  The veteran underwent VA orthopedic examination on 
April 6, 2004.  The veteran complained of constant low back 
pain and the examiner noted that the veteran received pain 
medication treatment at the San Diego VAMC.  According to the 
examiner, the veteran's range of motion was 30 degrees of 
forward flexion of the thoracic spine and 40 degrees of 
forward flexion of the lumbar spine with pain.  Additionally, 
the veteran had 20 degrees of extension with discomfort, 20 
degrees of lateral flexion bilaterally, and 10 degrees of 
lateral rotation bilaterally.  The veteran had minimal deep 
tendon reflexes and normal motor power of the lower 
extremities.  Although sitting straight leg raises were 
negative, there was slight discomfort with supine straight 
leg raises.  The examiner stated that there were no 
significant objective abnormalities of the lumbar spine, but 
the veteran was functionally impaired as a result of pain, 
weakness, and fatigability.  X-rays reflected findings of a 
borderline anterior wedge at T-12, a minimal anterior 
productive change at T-11 to L1, and questionable mild 
degenerative disc disease at T12-L1.  A diagnosis of chronic 
non-specific musculoligamentous strain of the thoracolumbar 
spine was provided by the examiner.

A VA neurological disorder examination was also provided on 
April 6, 2004.  The veteran complained of tingling in the 
extremities, but primarily in the hands.  Motor, sensation, 
gait, and coordination were normal.  An EMG study revealed 
that, among other things, the veteran had right lateral 
femoral neuropathy.  However, the examiner determined that 
the neuropathy was not secondary to a disc disease, but 
rather it was the result of inguinal nerve entrapment.  VA 
treatment records associated with the claims file since April 
6, 2004, do not contain objective evidence of a more severe 
disability picture regarding the veteran's thoracolumbar 
spine disability than what was shown during the two VA 
examinations.

Based on the VA examination reports from April 6, 2004, the 
Board finds that a rating in excess of 40 percent for the 
veteran's service-connected productive changes of the 
thoracolumbar spine is not warranted since that date.  
Regarding the former criteria, a 40 percent rating is the 
maximum schedular rating for limitation of motion of the 
lumbar spine and lumbosacral strain.  A 60 percent rating is 
not warranted for intervertebral disc syndrome because 
pronounced persistent symptoms of disc disease are not shown.  
In fact, the April 2004 x-ray report was interpreted as 
showing only questionably mild degenerative disc disease.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5292, 5293, 5295) 
(2002).

A rating in excess of 40 percent is also not warranted under 
the revised criteria.  The April 6, 2004 VA examinations and 
subsequent treatment records do not indicate that the veteran 
experienced incapacitating episodes as a result of 
intervertebral disc syndrome.  Also, ankylosis of the lumbar 
spine was not shown on examination or in the x-ray report.  
The veteran's motion of the thoracolumbar spine is limited, 
but the 40 percent rating compensates him for that limitation 
of motion, as that is the highest rating predicated on 
limitation of motion with the absence of ankylosis.  
Moreover, a separate rating for neurological abnormalities is 
not warranted, because the only significant abnormality 
affecting the lower extremities was related to a nerve 
entrapment that was not part of the veteran's service-
connected disability.  Therefore, the criteria for a higher 
rating are not met since April 6, 2004.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5237, 5243) (2007); 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003).

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that, from April 6, 2004, the veteran's right and 
left cervical radiculopathies or productive changes of the 
thoracolumbar spine have reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10 percent, from April 6, 
2004, for C-5 right radiculopathy and C-5, C-6, and C-7 left 
radiculopathy are granted, to the extent described above.  
However, the claim for a rating in excess of 40 percent, from 
April 6, 2004, for productive changes of the thoracolumbar 
spine must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A 20 percent schedular rating for C-5 right radiculopathy is 
granted, effective April 6, 2004, subject to the laws and 
regulations governing the payment of monetary awards.

A 20 percent schedular rating for C-5, C-6, and C-7 left 
radiculopathy is granted, effective April 6, 2004, subject to 
the laws and regulations governing the payment of monetary 
awards.

An evaluation in excess of 40 percent from April 6, 2004, for 
productive changes of the thoracolumbar spine is denied.


REMAND

The Board finds that additional development is necessary 
regarding the remaining rating claims on appeal.  Further 
appellate consideration will be deferred and these issues are 
remanded for action as described below.

One of the primary reasons the Board remanded the case in 
June 2005 was to have the agency of original jurisdiction 
(AOJ) consider relevant evidence in the first instance.  The 
evidence that was to be considered included private treatment 
records from Kaiser Permanente, dated from 1996 to 1998.  
Because the treatment records in question were neither 
duplicative of other evidence of record nor irrelevant, and 
because a supplemental statement of the case (SSOC) 
pertaining to the evidence had not been issued, the evidence 
was referred and remanded to the AOJ.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

During the remand, the Appeals Management Center (AMC) 
obtained VA treatment records that had not yet been 
associated with the claims file.  When the most recent SSOC 
was issued in January 2008, the AMC considered the VA 
treatment records when it re-adjudicated the claims.  Again, 
however, the records from Kaiser Permanente were not 
addressed.  Furthermore, additional private treatment records 
were added to the claims file.  The records were from Tri-
City Orthopaedic, Scripps Clinic, and W.L.L., M.D., dated 
from 2001 to 2003.  These records were also omitted from 
consideration in the January 2008 SSOC.

After a cursory review, the private treatment records are 
potentially relevant to both the service-connected disability 
and the rating stage in question for the following seven 
issues:  (1) entitlement to an initial evaluation in excess 
of 10 percent from February 25, 1994, to March 26, 1996, and 
in excess of 10 percent from July 1, 1996, to April 16, 1997, 
for subdeltoid bursitis of the right shoulder; (2) 
entitlement to an evaluation in excess of 20 percent 
beginning April 16, 1997, for subdeltoid bursitis of the 
right shoulder; (3) entitlement to an initial compensable 
evaluation for subdeltoid bursitis of the left shoulder from 
February 25, 1994, to June 2, 1998; (4) entitlement to an 
evaluation in excess of 20 percent beginning June 2, 1998, 
for subdeltoid bursitis of the left shoulder; (5) entitlement 
to an initial evaluation in excess of 10 percent for 
productive changes of the cervical spine from February 25, 
1994, to June 2, 1998; (6) entitlement to an evaluation in 
excess of 30 percent beginning June 2, 1998, for productive 
changes of the cervical spine; and (7) entitlement to an 
initial evaluation in excess of 10 percent for productive 
changes of the thoracolumbar spine from February 25, 1994, to 
April 6, 2004.

(The unaddressed evidence is not relevant to the issues that 
were adjudicated by the Board in the decision above.  The 
evidence does not pertain to the rating stages that were at 
issue.)

In order to afford the veteran due process to which he is 
entitled, the seven issues must be re-adjudicated and an SSOC 
must be issued if the benefits are not granted in full.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand).

Accordingly, these issues are REMANDED for the following 
action:

Re-adjudicate the seven issues remaining 
on appeal that are identified in the 
remand section above.  The re-
adjudication should reflect consideration 
of all the evidence of record, including 
the private treatment records from Kaiser 
Permanente, Tri-City Orthopaedic, Scripps 
Clinic, and Dr. W.L.L.  Consideration 
must be given to the rating stages in 
accordance with Fenderson.  With respect 
to the issues of entitlement to an 
evaluation in excess of 30 percent 
beginning June 2, 1998, for productive 
changes of the cervical spine, and 
entitlement to an initial evaluation in 
excess of 10 percent for productive 
changes of the thoracolumbar spine from 
February 25, 1994, to April 6, 2004, both 
the former and revised criteria for 
evaluating disabilities of the spine 
should be considered.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


